Case 1:17-cv-00844-WJM-SKC Document 196-1 Filed 11/26/19 USDC Colorado Page 1 of
                                      31




                    EXHIBIT
                                    A
Case 1:17-cv-00844-WJM-SKC Document 196-1 Filed 11/26/19 USDC Colorado Page 2 of
                                      31
Case 1:17-cv-00844-WJM-SKC Document 196-1 Filed 11/26/19 USDC Colorado Page 3 of
                                      31
Case 1:17-cv-00844-WJM-SKC Document 196-1 Filed 11/26/19 USDC Colorado Page 4 of
                                      31
Case 1:17-cv-00844-WJM-SKC Document 196-1 Filed 11/26/19 USDC Colorado Page 5 of
                                      31
Case 1:17-cv-00844-WJM-SKC Document 196-1 Filed 11/26/19 USDC Colorado Page 6 of
                                      31
Case 1:17-cv-00844-WJM-SKC Document 196-1 Filed 11/26/19 USDC Colorado Page 7 of
                                      31
Case 1:17-cv-00844-WJM-SKC Document 196-1 Filed 11/26/19 USDC Colorado Page 8 of
                                      31
Case 1:17-cv-00844-WJM-SKC Document 196-1 Filed 11/26/19 USDC Colorado Page 9 of
                                      31
Case 1:17-cv-00844-WJM-SKC Document 196-1 Filed 11/26/19 USDC Colorado Page 10 of
                                      31
Case 1:17-cv-00844-WJM-SKC Document 196-1 Filed 11/26/19 USDC Colorado Page 11 of
                                      31
Case 1:17-cv-00844-WJM-SKC Document 196-1 Filed 11/26/19 USDC Colorado Page 12 of
                                      31
Case 1:17-cv-00844-WJM-SKC Document 196-1 Filed 11/26/19 USDC Colorado Page 13 of
                                      31
Case 1:17-cv-00844-WJM-SKC Document 196-1 Filed 11/26/19 USDC Colorado Page 14 of
                                      31
Case 1:17-cv-00844-WJM-SKC Document 196-1 Filed 11/26/19 USDC Colorado Page 15 of
                                      31
Case 1:17-cv-00844-WJM-SKC Document 196-1 Filed 11/26/19 USDC Colorado Page 16 of
                                      31
Case 1:17-cv-00844-WJM-SKC Document 196-1 Filed 11/26/19 USDC Colorado Page 17 of
                                      31
Case 1:17-cv-00844-WJM-SKC Document 196-1 Filed 11/26/19 USDC Colorado Page 18 of
                                      31
Case 1:17-cv-00844-WJM-SKC Document 196-1 Filed 11/26/19 USDC Colorado Page 19 of
                                      31
Case 1:17-cv-00844-WJM-SKC Document 196-1 Filed 11/26/19 USDC Colorado Page 20 of
                                      31
Case 1:17-cv-00844-WJM-SKC Document 196-1 Filed 11/26/19 USDC Colorado Page 21 of
                                      31
Case 1:17-cv-00844-WJM-SKC Document 196-1 Filed 11/26/19 USDC Colorado Page 22 of
                                      31
Case 1:17-cv-00844-WJM-SKC Document 196-1 Filed 11/26/19 USDC Colorado Page 23 of
                                      31
Case 1:17-cv-00844-WJM-SKC Document 196-1 Filed 11/26/19 USDC Colorado Page 24 of
                                      31
Case 1:17-cv-00844-WJM-SKC Document 196-1 Filed 11/26/19 USDC Colorado Page 25 of
                                      31
Case 1:17-cv-00844-WJM-SKC Document 196-1 Filed 11/26/19 USDC Colorado Page 26 of
                                      31
Case 1:17-cv-00844-WJM-SKC Document 196-1 Filed 11/26/19 USDC Colorado Page 27 of
                                      31
Case 1:17-cv-00844-WJM-SKC Document 196-1 Filed 11/26/19 USDC Colorado Page 28 of
                                      31
Case 1:17-cv-00844-WJM-SKC Document 196-1 Filed 11/26/19 USDC Colorado Page 29 of
                                      31
Case 1:17-cv-00844-WJM-SKC Document 196-1 Filed 11/26/19 USDC Colorado Page 30 of
                                      31
Case 1:17-cv-00844-WJM-SKC Document 196-1 Filed 11/26/19 USDC Colorado Page 31 of
                                      31
